Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 16/963,326 filed on July 20, 2020.


Claims 1-16 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “the first state machine distributes all future and past events that are eligible for the client system.” It is unclear what exactly is meant by events that “are eligible,” as neither the claims nor the specification define specifically what metric constitutes any sort of eligibility for events. Further, it is unclear how a future event can be distributed. An indication or notification of a future event could be distributed, but a future event inherently cannot be distributed while it remains in the future. Appropriate correction is required.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the client system is further configured to create a visual presentation including possible graphics comprised in the received stateful data of a current event based on the current time code in the video (emphasis added).” The term “possible” is a relative term which renders the claim indefinite. The term “possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the client system” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “parameters like” in claim 13 is a relative term which renders the claim indefinite.  The term “parameters like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the qualified video streams” in line 3, while claim 16 recites “the qualified event data streams” in line 3.  There is insufficient antecedent basis for these limitations in the claims. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyer (Pub. No.: US 2013/0254824).
Regarding claim 1, Eyer discloses a live video rendering and broadcasting system receiving video and data streams from at least one external source (Fig. 1, para. [0030]-[0053]), wherein at least one source is providing one or more of the following video and data streams: a first live or delayed video stream comprising time codes is distributed to a client video storage server system storing video streams, a second event data stream comprising time codes is distributed to an event storage server system storing event data streams, wherein the event data comprises event parameters describing respective events, and wherein event parameters comprises time codes associated with the event, the event storage server system is storing stateful data keeping track of historical and future changes of event parameters associated with the time codes (Fig. 2, element 230, para. [0056]. The storage unit 230 can be seen as a client video storage server system storing video streams. The second event data stream, and thus accordingly the event storage server system, are not positively required by the claim language, as the claim states “providing one or more of the following video and data streams (emphasis added),” and thus only one need be provided to meet the requirements of the claim language.), a first state machine is configured in the event storage server system to receive request for event data from a second state machine configured in the client system, the first state machine distributes all future and past events that are eligible for the client system (para. [0046]. The TPT server contains trigger parameter tables containing information about an event, one or more parameters associated with the trigger are provided to the reception apparatus 20 in a TPT provided by the TPT server 40.), the second state machine is filtering the received eligible events identifying which events are applicable for the client based on defined event parameters defining rules for the event (Figs. 6A-6D, paras. [0082]-[0091]. The codes are filtered as being either type 1 or type 2 commands.), the second state machine is configured to fetch events associated with video streams associated with the received events and synchronizing the time codes of the video streams and the time code of the events (The reception apparatus 20 determines the media time internally and uses the media time defined in the trigger for synchronization purposes, paras. [0031] and [0051]; the TPT is downloaded from the TPT server 40 in response to receiving one or more triggers associated with currently received content, para. [0076]), the client system is further configured to create a visual presentation including possible graphics comprised in the received stateful data of a current event based on the current time code in the video (para. [0057]; “The cpu 238 receives closed caption data from the demultiplexer 206 as well as any other information such as TDO announcements and EPGs used for rendering graphics, and passes the information to the graphics subsystem 244. The graphics outputted by the graphics subsystem 244 are combined with video images by the compositor and video interface 260 to produce an output suitable for display on a video display.”). 
Regarding claim 2, Eyer discloses the system of claim 1, wherein the system is configured to rendering video streams and execute events based on consecutive timeslots, wherein a timeslot comprises multiple time codes (Figs. 6A-6D, paras. [0082]-[0095]. In figure 6A, the section of the transport stream comprising triggers 604A-604C can be seen as a first timeslot, while the section of the transport stream comprising triggers 604D-604E can be seen as a second timeslot, wherein triggers can include a current media time, i.e. a time code.).
Regarding claim 3, Eyer discloses the system of claim 2, wherein a timeslot can comprise more than one event (Figs. 6A-6D, paras. [0082]-[0095]. This claim is rejected on the same grounds as claim 2.).
Regarding claim 4, Eyer discloses the system of claim 1, and further the limitation wherein the first state machine is configured to signal the second state machine according to the state of the stateful data being distributed from the event storage server system, and the second state machine is configured to signal the first state machine based on the state of the stateful data of the received event data is not positively required, as “stateful data” is not positively required in claim 1. However, Eyer at paras. [0048]-[0053] does disclose the concept of sending and receiving updated versions of a TPT, which can read on the language of claim 4.
Regarding claim 5, Eyer discloses the system of claim 4, and further the limitation wherein the second state machine is configured to change state according to event data comprised in a first received timeslot, and is configured to signal the first state machine of a second timeslot to be a next consecutive time slot to be processed is not positively required, as it depends on a claim that is not positively required. However, Eyer at paras. [0048]-[0053] does disclose the concept of sending and receiving updated versions of a TPT, which can read on the language of claim 5.
Regarding claim 6, Eyer discloses the system of claim 5, and further the limitation wherein the first and second timeslot can comprise recorded historical events from the event storage server system is not positively required, as “the event storage server system” in claim 1 is not positively required.
Regarding claim 7, Eyer discloses the system of claim 5, and further the limitation wherein the first and second timeslot can comprise future events defined in the event storage server system is not positively required, as “the event storage server system” in claim 1 is not positively required.
Regarding claim 8, Eyer discloses the system of claim 5, and further the limitation wherein the first time slot or the second timeslot comprises an event identified by a parameter name, wherein the first state machine is configured to search for events comprising the parameter name is not positively required, as it depends on a claim that is not positively required. However, Eyer at para. [0075] does disclose “the TPT includes at least one parameter associated with a trigger event.” which can read on the language of claim 8.
Regarding claim 9, Eyer discloses the system according to claim 7, and further the limitation wherein the second timeslot is requested based on a time code from a video player being part of the client system is not positively required, as it depends on a claim that is not positively required.
Regarding claim 10, Eyer discloses the system according to claim 1, and further the limitation wherein the client system comprises a display configured with a graphical user interface enabling a user of the client to create his own events, wherein the client system is configured to send the event parameters defining the user created event to the event storage server system is not positively required, as “the event storage server system” in claim 1 is not positively required.
the system of claim 1, wherein event parameters comprises parameters like: - execute an event time reference; - terminate an event at time reference; - event has been executed at reference time; - event has been terminated at reference time; - Condition: condition identifier (paras. [0027] and [0038]).
Regarding claim 14, Eyer discloses the system of claim 13, and further the limitation wherein a condition identifier can be country name, device type and similar condition identifiers is not positively required, as “condition identifier” in claim 13 is not positively required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eyer (Pub. No.: US 2013/0254824) in view of Zhao et al. (Pub. No.: US 2016/0057317).
Regarding claim 11, Eyer discloses the system of claim 1, but it could be argued that Eyer does not explicitly disclose wherein a time code comprises at least one of the following time code formats or protocols: a. a coordinated universal time (UTC), b. a linear time code (LTC), c. a vertical interval time code (VITC), d. a precision time protocol (PTP), e. a network time protocol (NTP), f. a global positioning system (GPS), or g. an internet protocol system. However, in analogous art, Zhao discloses a content synchronization system, 
Regarding claim 12, the combination of Eyer and Zhao discloses the system of claim 11, and further discloses wherein the event storage server system is configured to convert different time codes in different video and/or data streams to a common time code when structuring time slots comprising multiple time codes (The limitations of this claim are not positively required, as “the event storage server system” in claim 1 is not positively required. However, Zhao does disclose this concept at figure 4, para. [0097]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Eyer to allow for the event storage server system to be configured to convert different time codes in different video and/or data streams to a common time code when structuring time slots comprising multiple time codes. This would have produced predictable and desirable results, in that it would allow for a well-known synchronization process to be implemented in order to properly align time codes such that the system could function correctly.).


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eyer (Pub. No.: US 2013/0254824) in view of Tennakoon et al. (Pat. No.: US 10,101,8047).
Regarding claim 15, Eyer discloses the system of claim 1, but it could be argued that Eyer does not explicitly disclose wherein the system is configured to record and time coding third party video streams according to the time code used in the system, and store the qualified video streams in the client video storage server system. However, in analogous art, Tennakoon discloses that “[o]nce the hotspots are associated with the relevant sections of the content with the sense bugs (as described below), this configuration of the content (with the timestamps, hotspots and sense bugs for particular scenes) may be stored on the cloud platform (such as in the storage element 106C that is part of the interactive content delivery system 106) associated as a time-code association to the third-party content or the uploaded original content (col. 2, ln. 39-47).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyer to allow for the system to be configured to record and time coding third party video streams according to the time code used in the system, and store the qualified video streams in the client video storage server system. This would have produced predictable and desirable results, in that it would allow for content to be modified to allow for post-production time coding to be added, which could increase the desirability of said content.
Regarding claim 16, Eyer discloses the system of claim 1, but it could be argued that Eyer does not explicitly disclose wherein the system is configured to record and time coding third party event data streams according to the time code used in the system, and store the qualified event data streams in the event storage server system. First, the limitations of this claim are not positively required, as “the event storage server system” in claim 1 is not positively required. However, in analogous art, Tennakoon discloses that “[o]nce the hotspots are associated with the relevant sections of the content with the sense bugs (as described below), this configuration of the content (with the timestamps, hotspots and sense bugs for particular scenes) may be stored on the cloud platform (such as in the storage element 106C that is part of the interactive content delivery system 106) associated as a time-code association to the third-party content or the uploaded original content (col. 2, ln. 39-47).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eyer to allow for the system to be configured to record and time coding third party event data streams according to the time code used in the system, and store the qualified event data streams in the event storage server system. This would have produced predictable and desirable results, in that it would allow for content to be modified to allow for post-production time coding to be added, which could increase the desirability of said content.


Conclusion
Claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 20, 2021